DETAILED ACTION
This is a response to the Amendment to Application # 15/998,825 filed on January 4, 2022 in which claims 1-20 were cancelled and claims 21 and 22 were added.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner's Note on the Completeness of the Reply
The Non-Final Office Action dated September 3, 2021 contained an objection to the specification. Applicant failed to address this objection either in the presently filed Remarks or by amending the specification. If Applicant fails to address this objection in the future, those actions shall be deemed non-compliant.

Status of Claims
Claims 21 and 22 are pending, which are rejected under 35 U.S.C. §§ 101, 112(b) and 103.

Claim Interpretation
Claim 21 includes the limitation “deciding that a target element has a probability of being an altered form of a known element when: 1) one or more of the selectors matches, or 2) one or more of the attributes match, or 3) the element is located in approximately the same page position, or 4) the content (text, graphic) inside the element is the approximately the same.” This appears to be a Markush Grouping. See MPEP § 2117. Thus, each of the factors are an alternative and the prior art is not required to disclose, teach, or suggest all factors.
because the element only matches a single item of items 1-4. Instead, this limitation appears to include instances where a target element that, by happenstance, only matches a single item of items 1-4 is ignored even when the ignoring is unrelated to the fact that only a single item was matched.

Claim Objections
Claim 21 is objected to because of the following informalities:  the term “comprising” in line 2 is followed by a semi-colon (‘;’) and not a colon (‘:’).  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 and 22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claim 21, this claim is directed to an abstract idea without significantly more. The claims recite, when considered individually or as a whole, a method, system, and computer program for recognizing document elements that have been changed.
The limitations “choosing target elements and known elements;” “deciding that a target element has a probability of being an altered form of a known element when: 1) one or more of the selectors matches, or 2) one or more of the attributes match, or 3) the element is located in approximately the same page position, or 4) the content (text, graphic) inside the element is the 
This judicial exception is not integrated into a practical application. In particular, the claim first recites the additional element “the target and known elements having selectors, attributes, page position, element content.” This merely describes a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). For example, Chua Hock-Chuan; HTML and CSS Basics; April 2015; Nanyang Technological University Singapore; www3.ntu.edu.sg/home/ehchua/programming/webprogramming/HTML_CSS_Basics.html discloses that it is well known for web pages to contain selectors, attributes, page positions, and element contents at pages 1, 5-6, 41, and 1, respectively. 
Additionally, the claim next recites the additional element using a multi-layer perception neural network trained with data generated by users to compute distances between the target element and the known element.” This merely describes a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). For example, Özgür Kisi; Multi-layer perceptrons with Levenberg-Marquardt training algorithm for suspended sediment concentration prediction and estimation; 2009; Hydrological Sciences Journal, 49:6 discloses training an MLP (Kisi 1025) and that the training uses a distance between the input (i.e., known elements) and the stored patterns (i.e., the target elements, Kisi 1028). Further, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than well-understood, routine, and conventional activates that cannot provide an inventive concept. Therefore, this claim is not patent eligible.

Regarding claim 22, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim merely requires “the multi-layer perception neural network is trained on one or more attributes chosen from the set consisting of different position, different resolution, different attributes, removed attributes, different content, and replaced position,” which is mere data gathering. See MPEP § 2106.05(g).
Therefore, this claim is not patent eligible.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21 and 22 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 21, this claim first includes the limitation “3) the element is located in approximately the same page position, or 4) the content (text, graphic) inside the element is the approximately the same.” The term “approximately” is a relative term that renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, a person of ordinary skill in the art would not understand how close the location or text must be to be “approximately the same.”
Additionally, the limitation “the content (text, graphic) inside the element is the approximately the same” uses an exemplary parenthetical (i.e., “(text, graphic)”) that renders the claim indefinite because it is unclear whether the limitations contained in the parenthetical are part of the claimed invention.  See MPEP § 2173.05(d). In other words, it is unclear if the determination is that any content is approximately the same or if it is only determined that text and/or graphics are the same.
Further, the claim limitation “returning a match probability based on how many of items 1-4) match by using a multi-layer perception neural network trained with data generated by users to compute distances between the target element and the known element” (emphasis added) is subject to two mutually exclusive interpretations. The first interpretation is that the language “to compute distances between the target element and the known element” is a recitation of the intended use of the returned match probability. Under this interpretation, the “to compute distances between the target element and the known element” clause would not receive any patentable weight.1 The second Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
In order to comply with the broadest reasonable interpretation doctrine, the examiner shall apply the first interpretation. However, should Applicant intended the second interpretation, the examiner recommends amending this limitation to “returning a match probability based on how many of items 1-4) match by using a multi-layer perception neural network trained with data generated by users and computing distances between the target element and the known element.”

Regarding claim 22, this claim depends from claim 21 above and, therefore, inherits the rejection of that claim. 

Regarding claims 21 and 22, these claims refer to a “multi-layer perception neural network.” This does not appear to be a known term or art nor does the present specification define this term. The closest term of art that the examiner can find is a “multi-layer perceptron neural network,” however, the present specification does not appear to provide any support for this term. Therefore, the examiner cannot determine the metes and bounds of the present invention, rendering it indefinite.
perceptron neural network,” even though adequate support is not present in the specification.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 21 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Nataliia Semenenko et al.; Browserbite: Accurate Cross-Browser Testing via Machine Learning Over Image Features; 9th IEEE International Conference on Software Maintenance (ICSM); 2013; ISBN 978-0-7695-4981-1; Pages 528-531 (hereinafter Semenenko), as cited on the Information Disclosure Statement dated September 3, 2021, in view of Steele, III et al., US Patent 8,893,294 (hereinafter Steele), in further view of Rice, US Publication 2009/0132445 (hereinafter Rice), and in further view of Stern et al., US Publication 2015/0347954 (hereinafter Stern).

Regarding claim 21, Semenenko discloses a system for detecting altered elements on a web page comprising “choosing target elements and known elements” (Semenenko 529-531 § III. Classification Module) by collecting a dataset (i.e., target elements) and a golden standard (i.e., known elements). Additionally, Semenenko discloses “deciding that a target element has a probability of being an altered form of a known element when: 1) one or more of the selectors matches, or 2) one or more of the attributes match, or 3) the element is located in approximately the same page position, or 4) the content (text, graphic) inside the element is the approximately the same” (Semenenko 530, B. Feature Set) by deciding that the target element has a probability of being an altered form of a known element when “[h]orizontal and vertical position of the ROIB (X and Y coordinates) on the baseline image” (i.e., the element is located in approximately the same page position) and “Mismatch Density MD = E / T, where E is the number of ROIs in the IUT that are not matched 100% to an ROI in the baseline image, and T is the total number of ROIs in the IUT” (i.e., the content inside the element is approximately the same). Further, Semenenko discloses “returning a match probability based on how many of items 1-4) match” (Semenenko 530, B. Feature Set) by generating a correlation score between 0 and 1 (i.e., a probability) representing that the baseline ROI matches the ROI in the image under test. Moreover, Semenenko discloses that the probability is determined “by using a multi-layer perception neural network” (Semenenko 530 C. Machine Learning Techniques) by using a “3-layered feed-forward neural network,” which is a synonym for a “multi-layer perceptron neural network.”
 Semenenko does not appear to explicitly disclose “choosing target elements and known elements, the target and known elements having selectors, attributes, page position, element content; deciding that a target element has a probability of being an altered form of a known element when: 1) one or more of the selectors matches, or 2) one or more of the attributes match, or 3) the element is located in approximately the same page position, or 4) the content (text, graphic) inside the element is the approximately the same” or “returning a match probability based on how many of items 1-4) match by using a multi-layer perception neural network trained with data generated by users to compute distances between the target element and the known element, wherein, members of items 1-4) are weighted; ignoring target elements with only one match of items 1-4).”
However, Steele discloses a system for comparing websites (Steele col. 10, l. 56-col. 11, l. 4) including the step of “choosing target elements and known elements (Steele col. 10, l. 56-col. 11, l. 4), the target and known elements having selectors (Steele col. 10, ll. 3-26), attributes (Steele col. 19, ll. 15-31), page position (Steele col. 10, ll. 3-26), element content (Steele col. 7, l. 48-col. 8, l. 12).” Additionally, Steele discloses “deciding that a target element has a probability of being an altered form of a known element” (Steele col. 25, ll. 8-32) by deciding that the requested resource (i.e., a target element) matches a threshold similarity score. Further, Steele discloses that this score is calculated “when: 1) one or more of the selectors matches (Steele col. 10, ll. 3-26), or 2) one or more of the attributes match (Steele col. 19, ll. 15-31), or 3) the element is located in approximately the same page position (Steele col. 9, l. 50-col. 10, l. 2), or 4) the content (text, graphic) inside the element is the approximately the same (Steele col. 7, l. 48-col. 8, l. 12).”
Semenenko and Steele are analogous art because they are from the “same field of endeavor,” namely that of web page comparison tools.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Semenenko and Steele before him or her to modify the comparison method of Semenenko to include the various content and factors of Steele.
The motivation for doing so would have been that a person of ordinary skill in the art would have recognized that the additional factors used by Steele would result in a more accurate comparison.
KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Semenenko teaches the “base device” for analyzing a variety of factors to compare web pages. Further, Steele teaches the “known technique” of using additional factors to compare web pages that is applicable to the base device of Semenenko. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because such a modification would have merely required the inclusion of the additional factors into the machine-learning algorithm of Semenenko.

The combination of Semenenko and Steele does not appear to explicitly disclose “returning a match probability based on how many of items 1-4) match by using a multi-layer perception neural network trained with data generated by users to compute distances between the target element and the known element, wherein, members of items 1-4) are weighted; ignoring target elements with only one match of items 1-4).”
However, Rice discloses using a feed-forward neural network (i.e., a multi-layer perceptron neural network, Rice ¶ 19) “to compute distances between the target element and the known element, wherein values are weighted.” (Rice ¶ 28). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Rice was combined with Semenenko and Steele, the weights of Rice would be applied to the factors of Semenenko and Steele. Therefore, the combination of Semenenko, Steele, and Rice at least teaches and/or suggests the claimed limitation “returning a match probability based on how many of items 1-4) match by using a multi-layer perception neural network trained with data generated by users to compute distances between the target element and the known element, wherein, members of items 1-4) are weighted,” rendering it obvious.
same field of endeavor,” namely that of machine learning methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Semenenko, Steele, and Rice before him or her to modify the analyzed factors of Semenenko and Steele to include the weights of Rice.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Semenenko and Steele teaches the “base device” for analyzing a series of factors using machine learning. Further, Rice teaches the “known technique” applying weights to factors used in analyzing data in machine learning that is applicable to the base device of Semenenko and Steele. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the use of weights is widely known and understood, resulting in a high likelihood of success.

The combination of Semenenko, Steele, and Rice does not appear to explicitly disclose “ignoring target elements with only one match of items 1-4).”
However, Stern discloses a neural network (Stern ¶ 60) that uses a minimum match threshold that may be set to a quarter. (Stern ¶ 81). A person of ordinary skill in the art would understand a threshold minimum match score to result in scores below the threshold being ignored. Further, a person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Stern was combined with Semenenko, Steele, and Rice, “a quarter” of the four factors would be “only one match of items 1-4.” Therefore, the combination of Semenenko, Steele, Rice, and Stern at least teaches and/or suggests the claimed limitation “ignoring target elements with only one match of items 1-4),” rendering it obvious.
same field of endeavor,” namely that of machine learning methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Semenenko, Steele, Rice, and Stern before him or her to modify the machine learning of Semenenko, Steele, and Rice to include the minimum match threshold of Stern.
The motivation for doing so would have been to remove outlier matches that are unlikely to result in full matches but may generate false positives.  

Regarding claim 22, the combination of Semenenko, Steele, Rice, and Stern discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Semenenko, Steele, Rice, and Stern discloses “wherein the multi-layer perception neural network is trained on one or more attributes chosen from the set consisting of different position (Steele col. 10, ll. 3-26), different resolution, different attributes (Steele col. 19, ll. 15-31), removed attributes, different content (Steele col. 7, l. 48-col. 8, l. 12), and replaced position.”

Response to Arguments
Applicant’s arguments filed January 4, 2022, with respect to the rejection of claim 13 under 35 U.S.C. § 112(d) (Remarks 5) have been fully considered and are persuasive. The rejection of claim 13 under 35 U.S.C. § 112(d) have been withdrawn. 
	
Applicant’s arguments filed January 4, 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. § 103 (Remarks 4) have been fully considered and are persuasive. Therefore, the rejection has 

Applicant's arguments filed January 4, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. § 101 have been fully considered but they are not persuasive. Specifically, Applicant states that the invention “is not a mental process” but “[r]ather it is an advance in web page technology.” (Remarks 4). The examiner disagrees.

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Here, Applicant has provided no evidence to rebut the rejection under 35 U.S.C. § 101. Therefore, Applicant’s argument is unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Glickman, US Publication 2012/0209795, System and method for comparing webpages using a multi-layer perceptron neural network.
Goldstein et al., US Publication 2015/0154164, System and method for comparing webpages.
Ray et al., US Publication 2017/0208370, System and method for comparing internet data using a multi-layer perceptron neural network.
Russell-Falla et al., US Patent 6,266,664, System and method for comparing webpages using a multi-layer perceptron neural network.

Giles, US Patent 7,403,929, System and method for comparing HTML using a multi-layer perceptron neural network.
Mushtaq, US Patent 10,404,723, System and method for performing computer vision using a multi-layer perceptron neural network.
Wei et al., US Patent 11,233,841, System and method for comparing components of a webpage such as selectors and attributes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009).